PER CURIAM.
Affirmed. See U.S. Bank Nat'l Ass'n v. Clarke, 192 So.3d 620, 622 (Fla. 4th DCA 2016) (quoting Ortiz v. PNC Bank, Nat'l Ass'n, 188 So.3d 923, 925 (Fla. 4th DCA 2016) ) ("Where a copy of a note is attached to a complaint and the plaintiff later files with the court the original note in the same condition as the copy attached to the complaint, 'the combination of such evidence is sufficient to establish that the [plaintiff] had actual possession of the note at the time the complaint was filed and, therefore, had standing to bring the foreclosure action, absent any testimony or evidence to the contrary.' "); Deutsche Bank Nat'l Tr. Co. v. de Brito, 235 So.3d 972, 975 (Fla. 3d DCA 2017) ("The foundation for admission of a business record may be established by a records custodian or other qualified witness, and that witness authenticating the records need not be the *987person who actually prepared the business records.").